UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


AHMED ABDUL AZIZ,                 :
                                  :
            Petitioner,           :
                                  :
     v.                           : Civil Action No. 05-0492 (JR)
                                  :
BARACK OBAMA, et al.,             :
                                  :
            Respondents.          :


                                ORDER

            Upon review of Petitioner’s first motion for leave to

take discovery, and Respondents’ opposition, requests 1 and 3

(insofar as they request access to an individual for

questioning), 7, 16, 21, and 23, are denied, and the remaining

requests (including the remaining portions of requests 1 and 3)

are denied without prejudice to a further motion filed with or

after Petitioner’s traverse, showing that, for specified reasons,

Petitioner cannot present facts essential to justify his

traverse.

            It is SO ORDERED.




                                 JAMES ROBERTSON
                           United States District Judge